t c memo united_states tax_court whistleblower 23711-15w petitioner v commissioner of internal revenue respondent docket no 23711-15w filed date sealed pro_se patricia p davis kevin g gillin and ashley bender for respondent memorandum opinion lauber judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or re- spondent respondent contends that he is entitled to summary_judgment as a mat- ter of law because the irs did not initiate any administrative or judicial action on the basis of the information petitioner supplied and did not collect any proceeds as a result of that information see sec_7623 we will grant respon- dent’s motion background the following facts are derived from the parties’ pleadings and motion pa- pers including the declarations and exhibits attached thereto on date petitioner submitted form_211 application_for award for original information to the irs whistleblower office office his form_211 outlined information about a primary taxpayer target and three related_taxpayers petitioner had previously been employed as an attorney by a law firm that represented target he alleged that target and the related_taxpayers had engaged in tax_evasion using offshore entities the irs assigned separate claim numbers to petitioner’s claims regarding target and the related_taxpayers viz claim nos through claims at issue whistleblower analyst applebaum was assigned to re- 1all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the court granted petitioner’s motion to proceed anonymously when re- ferring to petitioner we will employ the masculine pronoun and possessive adjec- tive without intending to create any implication concerning petitioner’s gender view these claims on date she sent the information supplied by petitioner to the irs criminal investigations division cid in date petitioner was interviewed by three cid officers including supervisory special_agent ssa schumacher petitioner alleges that during this interview he described in detail the operational structure that target used to effect the alleged tax_evasion petitioner alleges that the interviewers told him that they were moving against target at their request petitioner allegedly outlined what documents they should request from target after interviewing petitioner ssa schumacher sent the case file to irs criminal tax ct counsel for a determination as to the status of petitioner’s in- formation on date after receiving ct counsel’s advice ssa schu- macher completed form confidential evaluation report on claim for award recommending that no award be made line of this form inquires whether a decision was made to conduct an audit or investigation of the tax- payer if not and if the case was surveyed or not examined the officer com- pleting the form is instructed to attach a brief explanation ssa schumacher attached the following explanation ct counsel evaluated the information and avowed that the infor- mation provided by the informant is subject_to the attorney-client_privilege and cannot be used as a source of the investigation it is the opinion of ct counsel that target maintains a privilege with the firm that was hired not the specific attorney or personnel assigned to the client’s account therefore even though the informant was not assigned to work on target’s account the information main- tained by the firm not the individual is privileged consequently the specific information relative to target that the informant provided is considered to have the attorney-client_privilege and can- not be used to further develop this allegation the additional infor- mation submitted by the informant is generic and is not helpful to develop the allegations on date the office received from ssa schumacher the form described above with an attached memorandum from ct counsel as far as the record reveals the office took no action on the four claims at issue during the ensuing four years on date ms applebaum signed the form concurring in ssa schumacher’s recommendation that no award be made the director of the office approved her recommendation and the irs sent peti- tioner a letter dated date stating its adverse determination with respect to the claims at issue the letter explained a n award can be made only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the col- lection of any proceeds therefore you are not eligible for an award petitioner had moved to a new address and did not receive the date letter in date he emailed the office to inquire about the status of the claims he then had pending including the four claims at issue senior tax analyst borenstein responded to his inquiry ms applebaum had left the office in date and ms borenstein assumed responsibility for some of petitioner’s claims by letter dated date ms borenstein informed petitioner that of his claims were still open and under consideration but that the claims at issue were closed by analyst d applebaum on date ms borenstein attached an unsigned copy of the date letter on date petitioner petitioned this court for review of the office’s determination he alleged that the september letter was the first and only indication he had received that the office had denied the four claims at is- sue he urged that the september letter should be treated as the determination regarding his award and that his petition having been filed within days of that determination was thus timely see sec_7623 on the merits petitioner alleged upon reliable information and belief that the irs had in fact collected substantial proceeds from target on date respondent moved to dismiss this case for lack of juris- diction noting that the petition had not been filed within days of the office’s date letter petitioner timely responded to that motion on date respondent moved to withdraw his motion to dismiss admitting that the office had no direct evidence concerning the mailing of the date let- ter by order dated date we directed that respondent’s motion to dismiss for lack of jurisdiction was deemed withdrawn on date respondent filed a motion for summary_judgment to which petitioner timely responded we denied that motion on date viewing the facts and drawing inferences therefrom in the light most favor- able to petitioner as the non-moving party we concluded that material disputes of fact then existed as to whether the irs had collected_proceeds from target on the basis of information brought to the secretary’s attention by petitioner in response to petitioner’s informal_discovery requests respondent provided him pursuant to a protective_order copies of the office’s administrative claim file irs records relating to target and the related_taxpayers and declarations from irs personnel petitioner expressed dissatisfaction with this response respond- ent then filed on date a second motion for summary_judgment in support of his second motion respondent supplied a declaration from ssa schumacher the cid officer who had interviewed petitioner mr shumacher averred that he was instructed by ct counsel to forgo any investigation of target because petitioner’s information was privileged or tainted he was further instructed to put petitioner’s information into a folder not to be used for any investigation and to place any subsequent information supplied by petitioner into that same folder complying with these instructions he had closed his preliminary investigation of target and put all information supplied by petitioner into an electronic folder which he did not further access and at no time did he provide petitioner’s information to any other office within the irs other than the ct counsel as additional support for his second motion for summary_judgment re- spondent supplied declarations from ms applebaum and ms borenstein ms applebaum averred that after receiving ct counsel’s analysis she decided that petitioner’s information would not be sent to any other irs office for further evaluation none of the information petitioner supplied was thereafter uti- lized by respondent in any way and her conclusion that petitioner was not entitled to an award was based on the fact that respondent had not taken any administrative or judicial action against target or any related entities or collected any proceeds from any taxpayer based on petitioner’s information ms borenstein averred that she had queried the irs integrated data re- trieval system idrs to review the audit history of target and the related tax- payers for tax years through for target the only tax_year that showed any audit activity wa sec_2013 that activity consisted not of an examination but of a survey that did not result in any adjustment for target’ sec_2013 tax_year ms borenstein averred that she had similarly reviewed idrs records for the rela- ted taxpayers and ascertained that the irs ha d not made adjustments to any of the related taxpayers’ returns for tax years through ms borenstein attached to her declaration a copy of the idrs printout for target on date respondent filed a supplemental declaration from ms borenstein to which were attached idrs printouts for the related_taxpayers these records show that the irs did not examine any of target’s returns for through or any of the related taxpayers’ returns for through with the exception of one related taxpayer’s return for these records also show that the irs did not collect from target or the related_taxpayers for any of these years apart from amounts self-reported on their returns any_tax penalty interest or other proceeds a jurisdiction discussion sec_7623 provides that a ny determination regarding an award may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter this stat- ute is unusual as a jurisdiction-conferring provision because it does not prescribe any particular form of notice to the would-be petitioner see whistleblower 15w v commissioner t c __ __ slip op pincite date in prior cases w e have held that the name or label of a document does not control whether the document constitutes a determination and that our jurisdiction is established when the commissioner issues a written notice that embodies a deter- mination 135_tc_70 the 30-day period within which a petition must be filed begins on the date of mailing or personal delivery of the determination to the whistleblower at his last_known_address 137_tc_37 the irs must prove by direct evidence the date and fact of mailing or personal delivery of the notice to the whistleblower ibid see allibone v commissioner tcmemo_2016_91 111_tcm_1404 when moving to withdraw his motion to dismiss this case respondent admitted that he had no di- rect evidence of the date and fact of mailing of the date denial letter to petitioner although litigants cannot stipulate to jurisdiction the parties absent im- proper collusion may agree on the facts that determine jurisdiction 846_f3d_882 7th cir emphasis in original rev’g and remanding tcmemo_2015_188 pearson v commissioner t c __ __ slip op pincite date because respondent admits that he lacks direct evi- dence concerning the date and fact of mailing of the date letter that document did not trigger the running of the 30-day filing period the only other letter by which the office communicated to petitioner its determination concerning the four claims at issue was the date letter because petitioner petitioned this court within days of that determination_letter his petition was timely and we have jurisdiction under sec_7623 to decide this case b standard and scope of review we review the secretary’s determination as to whether a whistleblower is entitled to an award under sec_7623 by applying an abuse-of-discretion standard kasper v commissioner kasper ii t c __ __ slip op pincite date abuse_of_discretion exists when a determination is arbitrary ca- pricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir in ascertaining whether the secretary abused his discretion we generally confine our review to the administrative record kasper ii t c at __ slip op pincite the administrative record comprises all information contained in the ad- ministrative claim file that is relevant to the award_determination and not protected by privileges sec_301_7623-3 proced admin regs respondent may supplement the administrative record or we may direct that he do so for a variety of reasons eg where the irs action is not adequately explained in the administrative record or where the irs in making its determination relied on information not included in the record it compiled see eg 705_f3d_980 9th cir acknowledging that a reviewing court may require supplementation of the administrative record if it is incomplete quoting 395_f3d_1019 9th cir aff’g tcmemo_2010_134 671_f3d_1113 9th cir 876_f2d_976 d c cir kasper ii t c at __ slip op pincite the documents respondent submitted to support his second motion for summary_judgment include the declarations of ssa schumacher ms applebaum and ms borenstein plus the idrs records accompanying ms borenstein’s decla- rations these documents were not part of the administrative claim file originally compiled by the office petitioner objects to our consideration of these docu- ments urging that respondent seeks to supplement the administrative claim file with non-contemporaneous information that ms applebaum did not use or base her decision on we reject this argument in her date letter ms applebaum clear- ly expressed the ground on which the office principally relied in denying petition- er’s claims namely that the information you provided did not result in the collec- tion of any proceeds where a contemporaneous explanation of the agency action exists a reviewing court may appropriately supplement the administrative record by declaration or otherwise to include information that clarifies the basis for that agency action see eg 411_us_138 esch f 2d pincite klingenberg v commissioner tcmemo_2011_247 102_tcm_398 ruling that testimony of irs settlement officer explaining why he made his administrative determinations is not extrarecord evidence aff’d 551_fedappx_354 9th cir cf 616_f3d_497 d c cir noting that resorting to extra-record information to determine whether administrative record is deficient is the exception not the rule here the declarations of ms applebaum ssa schumacher and ms bor- enstein who took over for ms applebaum after she left the office explain more fully the basis for the office’s determination that ms applebaum articulated in ms applebaum signed the form recommending denial of an award and her supplemental declaration elaborates her reasoning process in slightly greater detail ssa schumacher prepared the form and the attached explanation as to why he recommended that no award be made his supplemental declaration confirms that he followed ct counsel’s instructions to ensure that pe- titioner’s information not be circulated within the irs and ms borenstein’s dec- larations simply attach idrs records available to ms applebaum in con- firming that the irs collected no proceeds from target or the related_taxpayers we have routinely considered declarations of this kind on summary_judgment both in whistleblower case sec_4 and in other situations where we review irs action for abuse_of_discretion such as collection_due_process cdp cases petitioner has advanced no persuasive reason for departing from this practice here 3the idrs records accompanying ms borenstein’s declarations show a print date of date when she queried the idrs system but the data she thus retrieved consisted of tax records for through which were fully avail- able to ms applebaum when she issued the date denial letter because ms applebaum had left the irs in date she could not have issued queries to the idrs system in date and date when respondent filed his motions for summary_judgment 4see eg whistleblower 14376-16w v commissioner tcmemo_2017_181 at gonzalez v commissioner tcmemo_2017_105 113_tcm_1475 perales v commissioner tcmemo_2017_90 113_tcm_1423 5see eg feldman v commissioner tcmemo_2017_148 at mccree v commissioner tcmemo_2017_145 at daniel v commissioner tcmemo_2017_82 113_tcm_1397 c summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite as explained more fully below respondent has shown that there exist no genuine disputes of material fact as to whether the secretary abused his discretion in declining to make an award with respect to the four claims at issue we accord- ingly conclude that this case may appropriately be adjudicated summarily d analysis sec_7623 authorizes the secretary to pay awards for detecting under- payments of tax or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same awards under sec_7623 are discretionary however congress has provided for nondiscre- tionary ie mandatory awards to whistleblowers where the secretary proceeds with any administrative or judicial action described in subsection a and speci- fied additional requirements are met sec_7623 sec_7623 provides that i f the secretary proceeds with any admin- istrative or judicial action described in subsection a based on information brought to the secretary’s attention by an individual that individual will subject_to certain conditions receive an award of to of the proceeds collected sec_7623 the size of the award depends on the extent to which the whis- tleblower substantially contributed to such action sec_7623 last sen- tence and to qualify for a nondiscretionary award the whistleblower must also satisfy a dollar_figure million threshold requirement sec_7623 6the bipartisan budget act of pub_l_no sec stat pincite amended some of the terminology in sec_7623 none of these amendments whose effective date is uncertain has any relevance to the issues we decide here under this statutory scheme a whistleblower cannot qualify for a nondiscre- tionary award unless two conditions are met first the secretary must proceed with an administrative or judicial action described in subsection a based on information brought to the secretary’s attention by the whistleblower second the secretary must derive proceeds from this action sec_7623 see 139_tc_299 we can provide relief under sec_7623 only after the commissioner has initiated an administrative or judicial action and collected_proceeds aff’d 550_fedappx_10 d c cir 136_tc_597 a whistleblower award is depend- ent upon both the initiation of an administrative or judicial action and the collec- tion of tax proceeds emphasis in original while we have jurisdiction to review the irs’ award_determination we do not have authority to review the commissioner’s determination of the alleged tax_liability to which the claim pertains cohen t c pincite nor do we have authority to direct the secretary to proceed with an administrative or judicial ac- tion cooper t c pincite if the irs does not proceed with an administra- tive or judicial action against the target taxpayer there by definition can be no collected_proceeds and hence no whistleblower award see id pincite we conclude that the office did not abuse its discretion in denying petition- er’s claims the administrative record as properly supplemented shows that the secretary did not proceed with any administrative or judicial action against target or the related_taxpayers that was based on information brought to the secretary’s attention by petitioner see sec_7623 the record reveals that cid took preliminary steps toward an investigation of target before proceeding further however cid was required to secure approval from ct counsel to use petitioner’s information for that purpose after receiving ct counsel’s opinion that petitioner’s information was cov- ered by the attorney-client_privilege and hence unusable cid closed its investiga- tion of target ssa schumacher averred that he thereafter put petitioner’s infor- 7a court reviewing agency action may remand a case to enable the agency to consider material that was not part of the original administrative record see eg 26_fsupp2d_102 d d c but a remand would serve no useful purpose here because the material the irs submitted to supple- ment the record uniformly supports its original decision if we were to remand this case the irs would surely reach the same conclusion it originally reached and the case would return to us with the same record we now have in other situ- ations where we review irs action for abuse_of_discretion such as cdp cases we routinely decline to order a remand where it would serve no useful purpose see 124_tc_189 n kemper v commissioner tcmemo_2003_195 86_tcm_12 8petitioner disputes the conclusion that his information was covered by the attorney-client_privilege in reviewing the office’s determination however we do continued mation into a secure folder and did not provide it to any other office within the irs after receiving the form from ssa schumacher ms apple- baum similarly concluded that petitioner’s information would not be shared with any other irs office because cid did not proceed against target and because no other irs office with investigative authority received petitioner’s information it would have been impossible for the secretary to proceed with any_action on the basis of information petitioner supplied see sec_7623 in any event the idrs transcripts confirm that the irs commenced no ex- amination of target or the related_taxpayers for through except for one of the related_taxpayers for and collected no proceeds from them as a result of investigative action petitioner challenges respondent’s reliance on these trans- cripts urging that ms applebaum should have dug deeper reviewing target’s tax continued not have authority to second-guess the irs’ decision not to proceed with an ad- ministrative or judicial action our authority is limited to ascertaining whether the irs in fact proceeded with such an action and collected_proceeds as a result cohen t c pincite cooper t c pincite 9petitioner asserts that the form which includes ssa schumacher’s explanation as to why cid terminated its preliminary investigation of target con- stitutes inadmissible hearsay it seems clear that this document if sought to be introduced into evidence at trial would be covered by the business records ex- ception to the hearsay rule see fed r evid b in any event the form is a central component of the administrative record on which our review must be based see sec_301_7623-3 proced admin regs returns or making inquiries of other irs offices we have rejected a similar argument in the cdp context when reviewing irs action for abuse_of_discretion and we likewise reject it here we have consistently held in cdp cases that a settlement officer absent a demonstrable irregularity in the assessment process may rely on account transcripts rather than underlying source documents when verifying for example that taxes have been properly assessed see eg 115_tc_35 tornichio v commissioner tcmemo_2002_291 84_tcm_578 petitioner nevertheless hypothesizes that the irs may have maintained an action against target indirectly ie through its involvement with another gov- ernmental office petitioner asserts his belief that the u s department of justice doj initiated a prosecution of target for securities fraud this pro- secution resulted in plea agreements resulting in payment of substantial fines for insider trading in violation of the federal securities laws and the doj charges against target may have included criminal tax counts that were dropped this line of argument is unpersuasive for a variety of reasons sec_7623 authorizes a nondiscretionary award only if the secretary proceeds with an administrative or judicial action cid did not proceed with a criminal investigation of target or any of the related_taxpayers whether cid officials assisted another governmental_unit in an advisory capacity is not a material fact in any event petitioner would be entitled to a nondiscretionary award only if the irs collected_proceeds and the idrs records show that it did not the re- covery from target that petitioner hypothesizes was for violation of the federal securities laws sec_7623 provides for mandatory awards only if the secre- tary collects proceeds resulting from an administrative or judicial action de- scribed in subsection a viz an action for detecting underpayments of tax or detecting persons guilty of violating the internal revenue laws sec_7623 and fines for insider trading secured_by doj do not constitute tax proceeds collected by the secretary cooper t c at dollar_figure 10we have held that collected_proceeds under sec_7623 are not limited to amounts collected under title_26 but may also include certain criminal fines and civil forfeitures collected under title see whistleblower 21276-13w v commissioner 147_tc_121 holding that collected pro- ceeds include fines and forfeitures resulting from guilty pleas to the filing of false federal_income_tax returns conspiring to defraud the irs and tax_evasion but in order to constitute collected_proceeds for purposes of sec_7623 criminal fines and forfeitures must be related to the internal revenue laws see id pincite that is because the statute authorizes mandatory awards only where proceeds are collected in actions related to detecting underpayments of tax or detecting persons guilty of violating the internal revenue laws sec_7623 cross-referenced by sec_7623 whether the doj prosecution of target included tax charges that were dropped is not a material fact while we have jurisdiction to review the irs’ award_determination we do not have authority to review the commissioner’s determination of the alleged tax_liability to which the claim pertains cohen t c pincite or to direct the secretary to proceed with an administrative or judi- cial action cooper t c pincite our authority is limited to determining whether the irs in fact collected_proceeds it does not extend to speculating whe- ther the irs might have collected_proceeds if it had chosen to pursue an examina- tion or if prosecutorial discretion had been exercised differentlydollar_figure finally petitioner faults ms borenstein for limiting her review of idrs re- cords to pre-2015 tax years of target and the related_taxpayers but we are re- viewing a determination that the office made in date the relevant question is whether the irs had collected any proceeds from target or the related_taxpayers as of that date 11in a similar vein petitioner speculates that the supposed doj prosecution prompted target in subsequent tax years to recognize report and pay tax on in- come that target would have otherwise concealed if this were true it would be irrelevant because any_tax paid would not represent proceeds of an administrative or judicial action commenced by the secretary see sec_7623 whistleblow- er 16158-14w v commissioner t c __ __ slip op pincite date collected_proceeds do not include self-reported amounts collected when a tax- payer changes its reporting for years that are not part of the action petitioner replies that the date on which the office acted on the four claims at issue--date-- appears to have been selected arbitrarily he speculates that the office may have chosen this time to act because it believed that proceeds from target might be forthcoming and wished to cut off information pincite petitioner has set forth no specific facts see rule d to support his conspir- acy theory and we will not entertain it if petitioner believes that the irs may have proceeded with an administrative or judicial action against target and col- lected proceeds from target after date petitioner is free to file with the office a new form_211 advancing that claim to reflect the foregoing an appropriate order and decision will be entered for respondent
